DETAILED ACTION
This action is responsive to the Applicant’s response filed on April 29, 2022.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,153,121 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




Response to Arguments
Reissue Declaration
	The Applicant states that the reissue declaration filed on August 21, 2019 identifies an error not corrected in a prior reissue, including US Patent No. RE47535.  The Applicant states that the broadened error statement recites “[t]he present application seeks to broaden claim 1 at least by presenting new claim 23 to recite a noninvasive physiological sensor that is configured to monitor a patient.” The Applicant states that in contrast, claim 1 of US Patent No. RE47353 recites “a noninvasive physiological sensor configured to be positioned on a patient.” Thus, the broadened error statement identifies that claim 1 of the present application does not require the noninvasive physiological sensor be configured to be position on (e.g. in contact with) a patient and instead requires the noninvasive physiological sensor to be configured to monitor a patient. 
	The Examiner notes that the basis of the instant reissue is to correct an error related to the underlying patent and thus, identifying an error that is being corrected from a prior reissue application is not a valid reason for the error (See MPEP “1414(II), “[a]ny error in the claims must be identified by reference to the specific claims(s) and the specific claim language wherein lies the error”). It is noted that the Applicant states that the error statement recites “[t]he present application seeks to broaden claim 1 at least by presenting new claim 23 to recite a noninvasive physiological sensor that is configured to monitor a patient” however, it has not been shown how this limitation is broader than claim 1 as presented in the ‘121 patent or how it corrects an error in the ‘121 patent. In addition, although, the Examiner agrees with the difference between “monitor a patient” and “position on a patient” this comparison is between the instant reissue and a previous reissue. This application is not a reissue of a reissue and does not seek to correct an error in a previous reissue patent.
	In reviewing the statement “[t]he present application seeks to broaden claim 1 at least by presenting new claim 23 to recite a noninvasive physiological sensor that is configured to monitor a patient and does not necessarily include a plurality of light emitting diodes and at least one detector. Also, none of the claims of U.S. Patent No. 9153121 claimed a housing supporting a speaker”  it is noted that the statement with respect to a broadened limitation of original claim 1 only references “does not necessarily include a plurality of light emitting diodes and at least one detector”.   The other limitations “a housing supporting a speaker” and “a noninvasive physiological sensor that is configured to monitor a patient” have not been shown how they broaden original claim 1. 
	In accordance with MPEP 1414, the error statement should be directed to the original patent. In addition, the error must not have been already corrected in a previous reissue application. 

Claim Rejections – 35 U.S.C.§ 112
	The Applicant states that claim 24 provides that “the first parameter-specific alarm delay time and the second parameter-specific alarm delay time are stored in a memory device in communication with the one or more processors.” The Applicant references col. 2 ll. 16-18, col. 3 ll. 38-40, col. 5 ll. 16-19 and Figure 2 which explains that “the instrument manager 260 executes alarm suspend firmware 270,” “an alarm suspend system deactivates an audible alarm for one of a short duration and a long duration,” and “[i]f an alarm condition persists after a predetermined alarm suspend period, the audible alarm resumes.”  The Applicant states that because the alarm suspend period processed by the instrument manger 260 may be predetermined, a POSITA would understand that such an alarm suspend period would be “stored, in a memory device in communication” with the instrument manger 260 so that the alarm suspend period may be accessible to the instrument manager 260. 
	The Examiner first notes that none of the provided citations refer to “parameter-specific alarm delay time” or that those delay times are stored in a memory device.  In addition, with respect to “alarm suspend period processed by the instrument manger 260 may be predetermined” this references “alarm suspend”--the claims in contrast relate to an “alarm delay”.   
	Nonetheless, with respect to “memory device” or “storage” as claimed, the Examiner agrees with the Applicant that a POSITA would understand that based on the teachings of “predetermined alarm suspend period” that the instrument manger would comprise a memory to store that information. The Examiner acknowledges that the instrument manger 260 also stores historical or trending data related to the measured parameters as set forth in col. 5, lines 9-12.  Thus, with respect to the memory device issue itself as set forth in the previous office action, the Examiner will withdraw the previous position.  However, the Examiner has modified the 112 1st paragraph rejection to emphasize on the issue with respect to “alarm delay” and “alarm suspend” with respect to the claim language and the supported teachings in the specification. 

Claim Rejections – 35U.S.C. §251
	The Applicant states that the specification provides that “[a]dvantageously, an alarm suspend system provides a parameter-dependent variation in the alarm suspend duration…utilizing a common silence button or other suspend initiator.” The Applicant states that the other suspend initiator contrasts with a silence button and identifies an alternative way in which alarm annunciation may be deferred by a patient monitor. 
	The Applicant states one of skill in the art would understand a suspend initiator to include a software or firmware that delays alarm annunciation without user intervention, and therefore automatically delays alarm annunciation. 
	The Examiner respectfully disagrees. 
	The Examiner maintains that the citation reference by the Applicant relates to “alarm suspend” and not “alarm delay”.  In addition, with respect to “other suspend initiator”, one of ordinary skill in the art would understand this phrase to relate to other suspend methods (i.e. other than via a common silence button) for suspending an alarm and not for delaying an alarm which is not disclosed in this citation. In addition, as set forth in the rejection, every disclosed embodiment is based on an activation of an alarm prior and the suspension of the alarm thereafter. See claim 1, “activate an alarm……receive an alarm suspension indication”; claim 13, “activating an alarm….receiving an alarm suspension indication”  and claim 18, “activate an alarm…receiving an alarm suspension indication”. See Fig. 3, in response to an out-of-limit parameter, an alarm is activated, then alarm suspension occurs (328). See 251 rejection set forth below for additional teachings.  The Examiner thus maintains that every disclosed embodiment shows “activating an alarm in response to determining that an alarm activation threshold has been satisfied by the physiological parameter measurement and receiving an alarm suspension indication”.  Since this feature is not present in the current claims, the claims have an original patent requirement issue. 
	Therefore, the Examiner does not find the Applicant’s arguments persuasive. 

Claim Rejections – 35 U.S.C. 103
	Regarding claim 23, the Applicant states that the Office Action has not shown that Saidara and Baker, alone in combination, teach or suggest monitoring and alarming for multiple physiological parameters and implementing different alarm annunciation delays that last for different predetermined parameter-specific alarm delay times. 
	The Applicant states that Saidara does not indicate why its glucose monitor alarms would be relevant or any different for the non-glucose physiological characteristics listed in paragraph 60. In addition, the Applicant states that Saidara is further silent as to how or why its alarm methodologies would be applied to a multi-physiological parameter patient monitor. 
	The Applicant states that with respect to Baker, although Baker discloses a device that monitors and alarms for two physiological parameters, Baker does not encourage predetermined alarm delay times and Baker’s device never determines whether its alarm delay times for two physiological parameters are different. The Applicant states that the alarms in Baker’s device activate response to measured saturation or pulse values and not response to a predetermined period of time and that Baker never suggest comparing the time until an oxygen saturation alarm activates to the time until a pulse rate alarm activates to determine whether the times are the same or different. 
	The Examiner notes that the Applicant is improperly attacking the references individually.  It is noted that Baker was not relied upon for its teaching relaying to how it activates its alarm (the Examiner relied upon Saidara for this teaching) rather, Baker was relied upon to show that it would have been obvious to a person of ordinary skill in the art to monitor more than one physiological parameter which as set forth below was suggested by Saidara. 
	With further respect to Saidara, the Examiner maintains that its disclosed embodiments are applicable to a wide variety of patient treatment programs. Thus, Saidara is not limited to monitoring glucose and can be used with other types of treatment programs including for example the monitoring of oxygen saturation. With respect to multi-parameters, the Examiner notes that the maintained position is that a person of ordinary skill in the art would have found it obvious given the teachings and suggestions in Saidara as well as the teachings in Baker to have multi-parameters and to use the different alarms for these multi-parameters. 
	In paragraph [0028], Saidara suggests that its alarms can be based on multiple events such as meal markers, exercise markers, high blood glucose markers and low blood glucose markers.  Although, the Examiner notes that meal and exercise markers are not physiological parameters as claimed, this teaching nonetheless suggests that its alarms are applicable to more than one type of event.  In paragraph [0061], Saidara discloses a physiological characteristic monitoring apparatus are compounded to one or more complementary medical apparatus (e.g. sensor sets). In paragraph [0073], Saidara discloses of “simultaneous monitoring of multiple sensors and/or include a sensor for multiple measurements” and in paragraph [0173],  Saidara suggests “[v]arious alarms and/or monitoring aspects discussed above may be combined or utilized with other alarms and/or monitoring aspects.”.  The Examiner notes that these citations show either a direct teaching of monitoring more than one physiological parameter or at the least, that it suggests to a person of ordinary skill in the art that more than one physiological parameter can be monitoring and using different alarms for said parameters. 
The Examiner acknowledges that Saidara emphasizes on blood glucose monitoring but as discussed in paragraph [0060] it is not limited to this embodiment (see also paragraph [0173] which discloses that the described monitoring aspects can be used with other monitoring aspects). Indeed, Baker discloses that it was known to monitor more than one physiological parameter and therefore, the Examiner continues to maintain that it would have been obvious to a person of ordinary skill in the art to modify Saidara to monitor more than one physiological parameter and where each physiological parameter has an alarm.  
 	Regarding claim 40, the Applicant emphasizes on “storing, by a patient monitoring device, a first parameters specific alarm delay time corresponding to a first physiological parameter of a patient and a second parameter specific alarm delay time corresponding to a second physiological parameter” “the first parameters specific alarm delay time being different form the second parameter-specific alarm delay time”. The Examiner notes that the Applicant does not provide any specific arguments other than emphasizing on the above limitations. 
As explained above with reference to claim 23, the Examiner maintains that the combination of Saidara and Baker discloses a first and second physiological parameter and based on the combination each would have a first and second parameter specific alarm delay time. Therefore, the examiner does not find the Applicant’s arguments persuasive. 
	
Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In the Reissue Declaration filed on August 21, 2019, the Applicant stated the following:

    PNG
    media_image1.png
    138
    537
    media_image1.png
    Greyscale

As set forth in the citation, the error is directed to: “[t]he present application seeks to broaden claim 1 at least by presenting new claim 23 to recite a noninvasive physiological sensor that is configured to monitor a patient and does not necessarily include a plurality of light emitting diodes and at least one detector.” 
	The Examiner notes that the error statement also cites a narrowing aspect (“none of the claims…claimed a housing supporting a speaker”), however, since the instant application is a broadening reissue, the error statement must be directed to a broadening. 
	With respect to the broadened aspects, the stated error was already corrected in a previous reissue since both the instant and previous reissues removed the limitation directed to “plurality of light emitting diodes and at least one detector”.  It has not been shown how “claiming a housing supporting a speaker” or “configured to monitor a patient” is an error related to broadening. 
	Thus, although the Declaration does identify an error that was not corrected in the previous reissue application, since the application is a broadening reissue, the error statement must identity a correctable error that relates to a broadening aspects of the claims (or the original patent) that has not been corrected before.   	
Claims 23-37, 39- rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  In accordance with 37 CFR 1.98 each publication listed in an IDS must be dated. Any citation which have not been dated have been lined through since they are not in conformance with 37 CFR 1.98. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-37, 39-42,44-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 23, the Examiner determines that the claim recites “determine that a first annunciation delay should be initiated for the first alarm condition, the first annunciation delay lasting for a first parameter-specific alarm delay time which corresponds to the first physiological parameter, the first parameter-specific alarm delay time being different from a second parameter-specific alarm delay time which corresponds to a second physiological parameter….the first parameter-specific alarm delay time and the second parameter-specific alarm delay time being predetermined…delay an annunciation of the first alarm for the first parameter-specific alarm delay time…at a conclusion of delaying the annunciation of the first alarm condition”. (Emphasis Added)
A review of the ‘121 patent specification shows that the term “delay” appears only once. In col. 6, lines 2-17, the ‘121 patent discloses a suspend duration in which an alarm is suspended for various time periods.  With respect to ‘delay’ the ‘121 patent in this same section states “[o]ther alarm features apply to both slow treatment and fast treatment parameters. For example, an alarm delay of 0, 5, 10 of 15 seconds applies to all enabled parameters”.   The Examiner determines that this citation does not provide any other context on how an alarm delay is used. Thus, the Examiner finds insufficient support for an annunciation delay or a first or a second parameter-specific alarm delay time or that this delay time is predetermined for each of the first and second parameter-specific alarms.  
The Examiner notes that claim 40 has the same issue with respect to the use of delay and therefore is rejected for similar reasons set forth above. With respect to claims 24-37, 39, 41, 42 and 44-53, these claims are rejected for being dependent upon a rejected base claim and likewise claims 24, 25, 27, 29-33, 35, 36, 41, 42, 44-49, 52 and 53 are also rejected for the same reasons set for about with respect to the use of the term delay. 

Reissue Application – 35 U.S.C. 251
Claims 23-37, 39-42 and 44-53 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure “determine that a first annunciation delay should be initiated”, without activating an alarm in response to determining than an alarm activation threshold has been satisfied by the physiological parameter measurement and receiving an alarm suspension indication” by pressing a silence button after the alarm is activated.  
The Examiner also notes that in each of the original claims of the underlying patent, the suspension indication occurs after the activation of the alarm—this is consistent with all embodiments disclosed in the patent specification. Thus, every disclosed embodiment includes a suspension of an activated alarm after the activation of the alarm.  
The original patent discloses an Alarm Suspend System. 
The abstract states: “[a]n alarm silence button is pressed to silence the audible alarm for a predetermined suspend time.” Col. 2, lines 13-15 states: “[a]n audible alarm may be temporarily suspended by pressing an alarm silence button so as to prevent unnecessary disturbance to the patient and distraction of the caregiver.” Col. 2, lines 46-47 states: “[a]n audible alarm is responsive to the alarm trigger. An alarm silence button is actuated so as to suspend the audible alarm…A timer tracks the duration of the suspended alarm and is initiated by actuation of an alarm silence button.”  Col. 3, lines 1-5 states “physiological monitor having an alarm suspend system may also have a pop-up window that appears on the monitor display in response to actuation of the silence button, where the pop-up window presents a choice of alarm suspend durations. Col. 3, lines 53-55 states, “A pop-up window for the display allows selection of the long duration and the short duration in response to the silence button.” 
Col. 4, lines 25-28 states, “The controls 140 include an alarm silence button 144 that is pressed to temporarily suspend out-of-limit parameter alarms and system alarms, such as low battery.” Col. 5, lines 16-19 states “Further, the instrument manager 260 executes alarm suspend firmware 270 so as to respond to an alarm silence button press 288, as described in detail with respect to FIGS. 3-4.” Col. 5, lines 31-34 states “An alarm suspend 328 is user-initiated by a silence request 322.  This may be a press of a silence button 144 (FIG. 1) on a monitor front panel 110 (FIG. 1).” 
Col. 5, lines 48-53 states, “If a parameter is measured outside of its set limits 414, an alarm is triggered 420.  The alarm may audible, visual or both audible and visual.  A user can request to silence the alarm by pressing an alarm silence button 144 (FIG. 1), for example.  The silence request 422 suspends the alarm 430 which turns off audible alarms but, in an embodiment, does not deactivate 
visual alarms.” 
Col. 6, lines 3945 states, “[t]he pop-up window 500 responds to a suspend request, such as a silence button 144 (FIG. 1) press.  The alarm suspend window 500 has a window identifier 502 and one or more parameter subsections 510, 520.  Each parameter subsection 510, 520 has a parameter identifier 512, 522 and corresponding suspend duration options 514, 524.”
Each one of the above embodiments are triggered in response to alarm being activated and subsequently a suspend request being initiated by a user. There is no disclosure of a delaying an annunciation of an alarm condition for a first/second parameter-specific alarm delay time alone without being part of a an alarm activation and an initiated silence request. 
The claims were always drawn to receiving, from a user, an indication of a parameter-specific alarm suspension period of time and in response to an alarm, receiving an alarm suspension indication and suspending the alarm for the set period of time. 
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image2.png
    267
    600
    media_image2.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. 
The examiner notes that col. 5, lines 29-42 recites:
As shown in FIG. 3, measured parameters 312 are compared 310 to default or user-specified limits 314. An out-of-limit condition 318 triggers an alarm 340. An alarm suspend 328 is user-initiated by a silence request 322. This may be a press of a silence button 144 (FIG. 1) on a monitor front panel 110 (FIG. 1). In an embodiment, the alarm suspend 328 silences audible alarms and modifies the display of visual alarms. The alarm suspend 328 is based on a timer 320, which ends the alarm suspend 328 after a predetermined duration 324. The duration 324 may be a function of the out-of-limit parameter 312. In an advantageous embodiment, the duration 324 relates to, or is a function of, the treatment time for the alarm-triggering parameter so as to avoid nuisance alarms while maintaining alarm integrity.

(Emphasis added)

The Examiner notes that the above citation shows that the duration (i.e. alarm suspend duration) may be a function of the out-of-limit parameter. However, the initial trigger of the disclosed suspension is  an alarm activation, and then subsequently a user-initiated silence request is initiated-that is, there is an alarm suspension indication that is triggered after an alarm is threshold is met. 
The underlying patent does not clearly and unequivocally disclose any embodiment without activating an alarm in response to an alarm threshold being satisfied and receiving an alarm suspension indication, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Claim 23-37, 39-42 and 44-53 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above in the 112 1st paragraph rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-28, 30, 31, 34, 37, 39, 40, 42, and 45-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara et al. US. Patent Pub. 2008/0255438 in view of Baker US Patent 5,865,736.
Regarding claim 23:

A physiological measurement system comprising:
	Saidara discloses an apparatus and method for medical monitoring of physiological characteristic values.  As set forth in paragraph [0060], Saidara discloses that although the description is primarily described in the context of monitoring glucose, the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.  Saidara also states that the sensors can be implanted in and/or through subcutaneous, dermal, sub-dermal, inter-peritoneal or peritoneal tissue. 	See also paragraph [0076] which discloses measuring temperature and oxygen saturation in combination with measuring glucose. 
	a noninvasive physiological sensor configured to monitor a patient and output a signal responsive to a physiological condition of the patient; and
	Saidara in paragraph [0060] discloses both the use of invasive and noninvasive physiological sensors. As set forth therein, the sensor can be implanted in and/or through subcutaneous, dermal, sub-dermal, inter-peritoneal or peritoneal tissue.  Saidara discloses also that the invention is applicable to other types of characteristics and sensors including those that are noninvasive.  See  paragraphs [0070 & 0078] which discloses that the sensor can be of a type that is used on the external surface of the skin. 
one or more processors in communication with the noninvasive physiological sensor, the one or more processors configured to:
Saidara in paragraph [0066] discloses a characteristic monitoring system 100 which includes a processor 108 which is in communication with a sensor 102. See also paragraph [0076] which discloses the temperature and oxygen saturation level can be determined by measuring signals from the various electrodes of the sensor set 102. Thus, the processor is in communication with a noninvasive physiological sensor. 

    PNG
    media_image3.png
    654
    811
    media_image3.png
    Greyscale

determine a measurement of a first physiological parameter of the patient based at least in part upon the signal;
Saidara discloses the sensor set 102 communicates these signals to a characteristic monitor 104 that is designed to interpret these signals to produce a characteristic reading or value for the user, i.e. a measurement of the characteristic.  The sensor signals enter the monitor 104 through a sensor input 106 and through the sensor input 106 the signals are conveyed to a processor 108.  The processor 108 determines and manipulates the sensor readings within the monitor 104.  See paragraphs [0066] and [0125] as well as paragraph [0076] which discloses of measuring various characteristics of the patient.
determine from the measurement of the first physiological parameter that a first alarm condition exists for the first physiological parameter;
Saidara discloses that an alarm can be triggered if a reading is too high or too low. See paragraph [0091& 0098]. See also paragraph [0099] which discloses customizing the high/low values for which an alarm will trigger. See paragraph [0125] which discloses “[a]s typical of the monitoring system 100, 200 shown in FIGS. 1A and 1B, the monitor includes a sensor input capable of receiving a signal from a sensor, the signal being based on a sensed physiological characteristic value of a user, and a processor for operating an alarm based on user input from an input device.”
determine that a first annunciation delay should be initiated for the first alarm condition, the first annunciation delay lasting for a first parameter-specific alarm delay time which corresponds to the first physiological parameter,
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
As set forth in paragraphs [0125], an alarm can be triggered if the user's blood glucose level is less than or equal to 60, 65 or 70 mg/dl, and the hyperglycemia alarm may be set to trigger if the user's blood glucose level is greater than or equal to 150, 160 or 175 mg/dl. Paragraph [0127] describes the annunciation of the alarms which are unique to either a hyperglycemia alarm or a hypoglycemia alarm. In conjunction with [0127-0128], the alarm will be issued until acknowledged by the user. Thereafter, an alarm repeat delay period can be employed (paragraph [0128]). Saidara explains that for hypoglycemia the alarm repeat delay period can be less than 20 minutes and for hyperglycemia condition in can be longer such as 1 hour.
As explained in paragraphs [0133], it is desirable to set different delay period because of the severity of the situation. Saidara also discloses of an alarm snooze function in which an alarm can be silenced for both hyperglycemia and hypoglycemia conditions. See paragraphs [0138-0140],
The examiner determines that the teachings of Saidara shows that it was known to set different delay periods (after an alarm has been triggered) before an alarm will be retriggered. Saidara in paragraphs [0017] explains that low blood sugar is more severe and therefore, because of this physiological condition it is important to have a different delay time. This is also stressed in paragraphs [0133] that different delay repeat alarms can be set different for different severities.
 the first parameter-specific alarm delay time being different from a second parameter-specific alarm delay time which corresponds to a second physiological parameter of the patient different from the first physiological parameter for which the one or more processors are configured to determine at least one measurement the first parameter-parameter-specific alarm delay time and the second parameter-specific alarm delay time being predetermined;
The examiner notes that in paragraph [0060], Saidara disclose that although the description is primarily described in the context of monitoring glucose, the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like. See also paragraph [0076] which discloses the measurement of temperature and oxygen saturation along with glucose. 
In paragraph [0134] Saidara discloses alerting the user as to the status of the one or more characteristics. Saidara also discloses an illustrative first alarm can be based upon a detection scheme for physiological glucose levels reaching a predetermined concentration (i.e. a dangerously low concentration).  An illustrative second alarm can be based upon a detection scheme for a specific rate in which physiological glucose concentrations are changing in the user.  In such situations, embodiments of the invention disclosed herein can provide a first alarm based upon the rate of glucose concentration change in advance of a second alarm that is predicated upon physiological glucose concentrations reaching a predetermined threshold concentration.  In such embodiments of the invention, the physiological characteristic threshold criteria for triggering an alarm can be modulated to for example, modulate the period of time between the first and second alarm functions according to the needs of the user. See also paragraph [0135-137] which discloses using two distinct alerts for monitoring both glucose detection schemes simultaneously. 
In paragraph [0125], Saidara discloses “a physiological characteristic monitor can incorporate various individual alarm functions and settings to enhance convenient operation by a user. As typical of the monitoring system 100, 200 shown in FIGS. 1A and 1B, the monitor includes a sensor input capable of receiving a signal from a sensor, the signal being based on a sensed physiological characteristic value of a user, and a processor for operating an alarm based on user input from an input device. The alarm indicates an alarm condition where the sensed physiological characteristic value exceeds a set range.” The examiner notes that Saidara specifically suggests of having multiple alarms for multiple physiological characteristics. 
As set forth above, Saidara discloses that its characteristic monitoring system includes a sensor set that can monitor more than one physiological conditions (see paragraph [0076]). In addition, Saidara discloses that its invention is applicable to a wide range of patient treatment programs which monitors a plurality of physiological characteristics (paragraph [0060]). In addition, Saidara discloses that it can have multiple alarms to monitor different characteristics of the same physiological parameter (see paragraphs [0134-0137].  Thus, both multiple physiological characteristics as well as multiple alarms are both supported by Saidara’s characteristic monitoring system.  
The Examiner notes that although, Saidara discloses that the embodiments of the invention can be used to determine the status and/or levels of a variety of characteristics (see also paragraph [0073] which discloses the simultaneous monitoring of multiple sensors and/or a sensor for multiple measurements and paragraph [01763] which discloses of combining the disclosed various alarms with other alarms or monitoring aspects) Saidara does not specifically describe a detailed example with these other characteristics.  
Nonetheless, the Examiner determines that a person of ordinary skill in the art would have found it obvious use additional physiological characteristics based on the teachings already set forth in Saidara. For example, as set forth in paragraph [0060], Saidara discloses that its embodiments apply to oxygen saturation and that its system is capable of simultaneously monitoring multiple sensors and including a sensor for multiple measurements (paragraph [0073]), and that various alarms and monitoring aspects may be combined with other alarms and monitoring aspects. Thus, Saidara suggest its use for multi-parameter monitoring.  The Examiner notes that one of ordinary skill in the art would have found it obvious to monitor multiple parameters since this would provide a more comprehensive monitoring as well as provide for better treatment and control of patients (see [0074]). 
In the alternative, the Examiner notes that Baker discloses that it was known to have a multi-parameter monitoring system. For example, Baker discloses  pulse oximeter sensors to monitor both pulse rate and oxygen saturation.  See the abstract and col. 1, line 64 – col. 2, line 6. 
	The examiner notes that both Saidara and Baker discloses of silencing or reducing alarms for different monitored patient parameters. Saidara, as set forth above, discloses in paragraph [0060, 0073 & 0076] that in addition to monitoring blood glucose levels and glucose levels reaching a predetermined concentration that the disclosed method can be used to monitor hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.  Baker, discloses of reducing nuisance alarms for both pulse rate and oxygen saturation measurements. 
	Saidara teaches that it was known to set different delay time periods for silencing alarms. Baker discloses of delaying an alarm until an integral threshold is reached. As set forth above Saidara suggests that the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Therefore, the examiner notes that it would have been obvious to one of ordinary skill in the art to monitor different physiological characters within the same device and to set different delay alarm time periods for those characteristics. As disclosed by Saidara setting different time periods can be based on the severity of the monitored parameter (see paragraph [0017]) and therefore setting different alarm delay periods are already taught by Saidara and would be obvious to be applied to a different physiological parameter such as oxygen saturation.  
	Thus, it would have been obvious to both delay alarms to different monitored parameters as disclosed by the combination of Saidara and Baker and to apply different delay time periods for those alarms. As explained above, Saidara already discloses that it was known to apply different alarms for different characteristics of the same physiological parameter (see paragraph [0128]). Thus, applying different alarm delays for different situations are known. See also paragraph [0132] where Saidara explains that delay period of hyperglycemia is different from hypoglycemia.  In paragraph [0073]-[0074], Saidara discloses of the capability for simultaneous monitoring of multiple sensors and/or a sensor for multiple measurements. Saidara discloses that a purpose of the characteristic monitoring system is to provide for better treatment and control in an out-patient or a home use environment.  Saidara discloses that the monitoring system can provide indications of glucose levels and outpatient diagnostics.  Thus, one of ordinary skill in the art would have modified Saidara to add additional physiological parameters in order to provide better treatment and control of patients. 
	Baker discloses of using two different algorithms for pulse rate and oxygen saturation. Thus, also showing that depending on the parameter it is desired to use a different method that will ultimately delay the annunciation of an alarm. See also paragraph [0133] of Saidara which discloses the use of different alarms for different severities. Thus, one of ordinary skill in the art would have found it obvious based on the teachings of Saidara to use different alarms for the different parameters based on the severity of the patient’s condition. 
delay an annunciation of the first alarm condition for the first parameter-specific alarm delay time; and
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm. 
annunciate the first alarm condition responsive to the first alarm condition continuing to exist for the first physiological parameter at  
As disclosed in paragraph [0133], long and shorter delay periods can be set and a short delay alarm can be used so that the user is warned more frequently. Thus, the alarm is annunciated subsequent to the conclusion of delaying the annunciation of the first alarm condition. 
	a housing enclosing the one or more processors.

	The examiner notes that Saidara discloses a housing for its device and therefore, the examiner determines that at the very least, Saidara discloses a housing (See Figure 6A/6B which discloses a housing for the monitor and Figure 1A which shows a processor within the monitor). 
In addition, as also set forth in paragraph [0076], the device of Saidara is configured to monitor a plurality of different physiological parameters including glucose, temperature and oxygen saturation. See also paragraph [0073] which discloses of including multiple sensors.  
In the event that the housing must be for different physiological parameters along with alarms for said physiological parameters, the Examiner notes Saidara already discloses of its monitoring being configured to determine glucose, temperature and oxygen saturation (see paragraphs 0073 and 0076). 
In addition, the Examiner notes that Baker also discloses that it was known to have a single housing for to monitor at least two parameters (SpO2 and Pulse Rate) as well as associated alarms for those parameters. Therefore, it would have been obvious to one of ordinary skill in the art to house at least two distinct parameters with alarms in a single housing. As disclosed above by Saidara, the invention is application to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like. Paragraph [0076] discloses combining glucose, temperature and oxygen saturation into a single device. Baker as set forth above, discloses it would have been obvious to incorporate more than one different patient monitored parameters with alarms into a single device.  
Thus, both Saidara and Baker discloses if testing for a plurality of different patient parameters and thus the examiner maintains that having a housing for monitoring and testing and alarming for multi-parameters would have been predictable to one of ordinary skill in the art given the teachings of the prior art. 

Regarding claim 24:

The physiological measurement system of Claim 23, wherein the first parameter-specific alarm delay time and the second parameter-specific alarm delay time are stored in a memory device in communication with the one or more processors.
Saidara discloses a memory 110 which is used to store data and instructions for use by the processor 108. 
As set forth above, it would have been obvious to a person of ordinary skill in the art to have a  device with more than one distinct alarm along with its associated parameter.

Regarding claim 25:

The physiological measurement system of Claim 23, wherein the one or more processors are further configured to:
determine a measurement of the second physiological parameter; determine from the measurement of the second physiological parameter that a second alarm condition exists for the second physiological parameter; determine that a second annunciation delay should be initiated for the second alarm condition; delay an annunciation of the second alarm condition for the second parameter-specific alarm delay time; and annunciate the second alarm condition responsive to the second alarm condition continuing to exist for the second physiological parameter at  
The examiner notes that in paragraph [0060], Saidara disclose that although the description is primarily described in the context of monitoring glucose, the invention is application to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.
In addition, in paragraph [0076], Saidara discloses the measurement of a second parameter (temperature or oxygen saturation) and paragraph [0073] discloses of simultaneous monitoring of multiple measurements.  See also paragraph [0173] which discloses of combining the disclosed alarms and monitoring aspects with other alarms and monitoring aspects. 
In paragraph [0134] Saidara discloses an illustrative first alarm can be based upon a detection scheme for physiological glucose levels reaching a predetermined concentration (i.e. a dangerously low concentration).  An illustrative second alarm can be based upon a detection scheme for a specific rate in which physiological glucose concentrations are changing in the user. See also paragraph 0076 which discloses of measuring temperature and oxygen saturation.
As set forth above with respect to Baker, Baker discloses a system and method that determines that a second alarm condition exists.  See col. 1, lines 1:54-63; see also 1:64-2:6, 2:51-56, 3:18-31, 5:29-37, Fig. 3.
Baker discloses as with SpO2, (as described above) when PR measurement exceeds a PR threshold, the alarm does not immediately activate. See 5:29-37, Fig. 3. Rather, the alarm is delayed until the PR integral value exceeds the PR integral threshold. See 3:30-31, 5:29-37; 
For example, if the PR integral threshold is set to 50, the PR threshold is set to 150bpm, and PR
rises to 155bpm and remains there, the time n in which it takes for the PR integral value to exceed the PR integral threshold is 16 seconds. 
Because the PR integral algorithm is specific to PR, the alarm suspension (i.e., time n) is
parameter-specific and corresponds to the physiological parameter PR. 
The SpO2 alarm suspensions (e.g., 5, 7, 8, 9, 10, or 13 seconds) are different from the PR alarm suspension (e.g., 16 seconds), as different algorithms are used to measure SpO2 and PR integral values. 
In addition, Baker’s “CPU 50” activates a SpO2 alarm after the parameter-specific alarm suspension period of time has passed in response to determining the SpO2 integral threshold is satisfied by the SpO2 integral value and the SpO2 measurement still exceeds the PR threshold. 
As set forth above, it would have been obvious to one of ordinary skill in the art to set an alarm delay condition for a second physiological parameter as disclosed by the combination of Saidara and Baker.  As explained Saidara, the purpose of a characteristic monitoring system is to provide for better treatment and control of a patient. See paragraph[0074]

Regarding claim 26:
The physiological measurement system of Claim 25, wherein the one or more processors are configured to determine the measurement of the second physiological parameter based at least in part upon the signal.
Saidara discloses the sensor set 102 communicates these signals to a characteristic monitor 104 that is designed to interpret these signals to produce a characteristic reading or value for the user, i.e. a measurement of the characteristic.  The sensor signals enter the monitor 104 through a sensor input 106 and through the sensor input 106 the signals are conveyed to a processor 108.  The processor 108 determines and manipulates the sensor readings within the monitor 104.  See paragraph [0066]
As set forth above, the combination of Saidara and Baker teaches a second parameter

Regarding claim 27:

The physiological measurement system of Claim 25, wherein the one or more processors are further configured to: 
determine a measurement of a third physiological parameter of the patient different from the first physiological parameter and the second physiological parameter; determine from the measurement of the third physiological parameter that a third alarm condition exists for the third physiological parameter; determine that a third annunciation delay should be initiated for the third alarm condition, the third annunciation delay lasting for a third parameter-specific alarm delay time which corresponds to the third physiological parameter, the third parameter-specific alarm delay time being different from the first parameter-specific alarm delay time and the second parameter-specific alarm delay time, the third parameter-specific alarm delay time being predetermined; delay an annunciation of the third alarm condition for the third parameter-specific alarm delay time; and annunciate the third alarm condition subsequent to a conclusion of delaying the annunciation of the third alarm condition for the third parameter-specific alarm delay time.
The examiner notes that with respect to a third physiological parameter Saidara as set forth above, states that its method can be applied to a variety of monitored characteristics. Therefore, Saidara discloses determining a measurement of a third physiological parameter as well as the claimed processing of that measurement as claimed. In paragraph [0076], Saidara discloses the measurement of a second parameter (temperature or oxygen saturation) and paragraph [0073] discloses of simultaneous monitoring of multiple measurements.  See also paragraph [0173] which discloses of combining the disclosed alarms and monitoring aspects with other alarms and monitoring aspects. See also paragraph [0060] which discloses a plurality of physiological characteristics. 
As set forth above with respect to the first alarm condition, the examiner notes that based on the combination of Saidara and Baker the same process for determining that a third annunciation delay should be initiated, delay an annunciation of the alarm condition, and annunciate the alarm condition subsequent to the conclusion of delaying the annunciation would have been obvious since this process is disclosed with respect to the first parameter.  That is, Saidara and Baker each discloses that it was known to delay an alarm based on a physiological condition and then annunciate the alarm thereafter. This process can be repeated for each of the disclosed conditions as evidenced by the above teachings. 

Regarding claim 28:

The physiological measurement system of Claim 23, further wherein the housing supports a speaker configured to audibly annunciate the first alarm condition.
See paragraphs [0018, 0024, and 0027] which discloses of an audible alarm indication. Therefore, it is inherent that Saidara’s housing includes a speaker. In addition, see col. 2, lines 65-67 of Baker which discloses a speaker. 

Regarding claim 30:
The physiological measurement system of Claim 23, wherein the one or more processors are configured to, prior to the conclusion of delaying the annunciation of the first alarm condition for the first parameter-specific alarm delay time, annunciate the first alarm condition responsive to a change in the measurement of the first physiological parameter.
	See Figure 7 which choses the value of the glucose reading at all times even prior to the conclusion of delaying the annunciation of the first alarm condition. See also paragraphs [0176 and 0182].

Regarding claim 31:

The physiological measurement system of Claim 23, wherein the first physiological parameter comprises a pulse rate.
As set forth above and in paragraph [0060], Saidara discloses of using its disclosed method with a variety of different physiological characteristics. With respect to pulse rate, Baker discloses in col. 1, line 64-col. 2, line 6 of monitoring a pulse rate. See also Fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art monitor pulse rate. As set forth above, Saidara teaches and suggests that its invention can be used with different times of monitored conditions. Therefore, one of ordinary skill in the art would have considered pulse rate as disclosed by Baker since pulse rate is used to monitor a condition of a patient which is the same basis for the monitoring conditions of Saidara. The examiner notes that the teachings of Saidara and Baker shows a wide variety of conditions that can be monitored by the system. 


Regarding claim 34:
The physiological measurement system of Claim 23, wherein the first physiological parameter comprises an oxygenation saturation.
	See paragraphs [0060 and 0076] where Saidara discloses that oxygen saturation is one of the physiological parameters than can be used. As forth above, Baker also discloses including oxygen saturation along with pulse rate for physiological parameters. 

Regarding claim 37:
The physiological measurement system of Claim 23, wherein the one or more processors are configured to determine that the first alarm condition exists from a comparison of the measurement of the first physiological parameter to a threshold.
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
As set forth in paragraphs [0125], an alarm can be triggered if the user's blood glucose level is less than or equal to 60, 65 or 70 mg/dl, and the hyperglycemia alarm may be set to trigger if the user's blood glucose level is greater than or equal to 150, 160 or 175 mg/dl. Paragraph [0127] describes the annunciation of the alarms which are unique to either a hyperglycemia alarm or a hypoglycemia alarm. In conjunction with [0127-0128], the alarm will be issued until acknowledged by the user. Thereafter, an alarm repeat delay period can be employed (paragraph [0128]). Saidara explains that for hypoglycemia the alarm repeat delay period can be less than 20 minutes and for hyperglycemia condition in can be longer such as 1 hour.

Regarding claim 39:
The physiological measurement system of Claim 23, wherein the noninvasive physiological sensor comprises an optical sensor.
As set forth above, Saidara discloses of using its disclosed method with a variety of different physiological characteristics. See paragraph [0060].  As further disclosed in paragraph [0076], Saidara discloses the oxygen saturation level can be determined by measuring signals from the various electrodes of the sensor set 102. Once obtained, the oxygen saturation level can be used in calibration of the sensor set 102 due to changes in the oxygen saturation levels and its effects on the chemical reactions in the sensor set 102. The examiner notes that it would have been obvious that Saidara would have an optical sensor since it able to determine the oxygen saturation level.   
Nonetheless, Baker discloses of measuring oxygen saturation as well as the use of a sensor 20 which includes LEDSs which provide light through patient tissue to a photo sensor. See col. 3, lines 3-10. 
Therefore, it would have been obvious to one of ordinary skill in the art to include an optical sensor. As set forth above, Saidara teaches and suggest that its invention can be used with different times of monitored conditions. Therefore, one of ordinary skill in the art would have considered an optical sensor as disclosed by Baker since the optical sensor is used to monitor oxygen saturation of a patient which is the same basis for the monitoring conditions of Saidara. 

Regarding claim 40

A method comprising:

storing, by the patient monitoring device, a first parameter-specific alarm delay time corresponding to a first physiological parameter of a patient and a second parameter-specific alarm delay time corresponding to the second physiological parameter of the patient different from the first physiological parameter, the patient monitoring device including a housing that encloses a processor and a memory device,  the first parameter-specific alarm delay time being different from the second parameter-specific alarm delay time;
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for a hyperglycemia alarm and a hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
As set forth in paragraphs [0125], an alarm can be triggered if the user's blood glucose level is less than or equal to 60, 65 or 70 mg/dl, and the hyperglycemia alarm may be set to trigger if the user's blood glucose level is greater than or equal to 150, 160 or 175 mg/dl. Paragraph [0127] describes the annunciation of the alarms which are unique to either a hyperglycemia alarm or a hypoglycemia alarm. In conjunction with [0127-0128], the alarm will be issued until acknowledged by the user. Thereafter, an alarm repeat delay period can be employed (paragraph [0128]). Saidara explains that for hypoglycemia the alarm repeat delay period can be less than 20 minutes and for hyperglycemia condition in can be longer such as 1 hour.
As explained in paragraphs [0133], it is desirable to set different delay period because of the severity of the situation. Saidara also discloses of an alarm snooze function in which an alarm can be silenced for both hyperglycemia and hypoglycemia conditions. See paragraphs [0138-0140],
The examiner determines that the teachings of Saidara shows that it was known to set different delay periods (after an alarm has been triggered) before an alarm will be retriggered. Saidara in paragraphs [0017] explains that low blood sugar is more severe and therefore, because of this physiological condition it is important to have a different delay time. This is also stressed in paragraphs [0133] that different delay repeat alarms can be set different for different severities.
The examiner notes that in paragraph [0060], Saidara disclose that although the description is primarily described in the context of monitoring glucose, the invention is application to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.  See also paragraph [0076] which describes that in addition to glucose, oxygen saturation and temperature may be measured. 
In addition, in paragraph [0134] Saidara discloses an illustrative first alarm can be based upon a detection scheme for physiological glucose levels reaching a predetermined concentration (i.e. a dangerously low concentration).  An illustrative second alarm can be based upon a detection scheme for a specific rate in which physiological glucose concentrations are changing in the user.  In such situations, embodiments of the invention disclosed herein can provide a first alarm based upon the rate of glucose concentration change in advance of a second alarm that is predicated upon physiological glucose concentrations reaching a predetermined threshold concentration.  In such embodiments of the invention, the physiological characteristic threshold criteria for triggering an alarm can be modulated to for example, modulate the period of time between the first and second alarm functions according to the needs of the user.
See also paragraph [0135-137] which discloses using two distinct alerts for monitoring both glucose detection schemes simultaneously. 
The examiner notes that although, Saidara discloses that the embodiments of the invention can be used to determine the status and/or levels of a variety of characteristics, Saidara does not specifically describe a detailed example with these other characteristics. 
The examiner notes that in paragraph [0060], Saidara disclose that although the description is primarily described in the context of monitoring glucose, the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like. See also paragraph [0076] which discloses the measurement of temperature and oxygen saturation along with glucose. 
In paragraph [0134] Saidara discloses alerting the user as to the status of the one or more characteristics. Saidara also discloses an illustrative first alarm can be based upon a detection scheme for physiological glucose levels reaching a predetermined concentration (i.e. a dangerously low concentration).  An illustrative second alarm can be based upon a detection scheme for a specific rate in which physiological glucose concentrations are changing in the user.  In such situations, embodiments of the invention disclosed herein can provide a first alarm based upon the rate of glucose concentration change in advance of a second alarm that is predicated upon physiological glucose concentrations reaching a predetermined threshold concentration.  In such embodiments of the invention, the physiological characteristic threshold criteria for triggering an alarm can be modulated to for example, modulate the period of time between the first and second alarm functions according to the needs of the user. See also paragraph [0135-137] which discloses using two distinct alerts for monitoring both glucose detection schemes simultaneously. 
In paragraph [0125], Saidara discloses “a physiological characteristic monitor can incorporate various individual alarm functions and settings to enhance convenient operation by a user. As typical of the monitoring system 100, 200 shown in FIGS. 1A and 1B, the monitor includes a sensor input capable of receiving a signal from a sensor, the signal being based on a sensed physiological characteristic value of a user, and a processor for operating an alarm based on user input from an input device. The alarm indicates an alarm condition where the sensed physiological characteristic value exceeds a set range.” The examiner notes that Saidara specifically suggests of having multiple alarms for multiple physiological characteristics. 
As set forth above, Saidara discloses that its characteristic monitoring system includes a sensor set that can monitor more than one physiological conditions (see paragraph [0076]). In addition, Saidara discloses that its invention is applicable to a wide range of patient treatment programs which monitors a plurality of physiological characteristics (paragraph [0060]). In addition, Saidara discloses that it can have multiple alarms to monitor different characteristics of the same physiological parameter (see paragraphs [0134-0137].  Thus, both multiple physiological characteristics as well as multiple alarms are both supported by Saidara’ s characteristic monitoring system.  
The examiner notes that although, Saidara discloses that the embodiments of the invention can be used to determine the status and/or levels of a variety of characteristics (see also paragraph [0073] which discloses the simultaneous monitoring of multiple sensors and/or a sensor for multiple measurements and paragraph [01763] which discloses of combining the disclosed various alarms with other alarms or monitoring aspects) Saidara does not specifically describe a detailed example with these other characteristics.  
Nonetheless, the Examiner determines that a person of ordinary skill in the art would have found it obvious use additional physiological characteristics based on the teachings already set forth in Saidara. For example, as set forth above, Saidara teaches that monitoring additional parameters such as oxygen saturation was known. As set forth in paragraph [0060], Saidara discloses that its embodiments apply to oxygen saturation and that its system is capable of simultaneously monitoring multiple sensors and including a sensor for multiple measurements (paragraph [0073]), and that various alarms and monitoring aspects may be combined with other alarms and monitoring aspects. Thus, Saidara suggest its use for multi-parameter monitoring.  The Examiner notes that one of ordinary skill in the art would have found it obvious to monitor multiple parameters since this would provide a more comprehensive monitoring as well as provide for better treatment and control of patients (see [0074]). 
In the alternative, the Examiner notes that Baker discloses that it was known for pulse oximeter sensors to monitor both pulse rate and oxygen saturation.  See the abstract and col. 1, line 64 – col. 2, line 6. 
	The examiner notes that both Saidara and Baker discloses of silencing or reducing alarms for different monitored patient parameters. Saidara, as set forth above, discloses in paragraph [0060, 0073 & 0076] that in addition to monitoring blood glucose levels and glucose levels reaching a predetermined concentration that the disclosed method can be used to monitor hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.  Baker, discloses of reducing nuisance alarms for both pulse rate and oxygen saturation measurements. 
	Saidara teaches that it was known to set different delay time periods for silencing alarms. Baker discloses of delaying an alarm until an integral threshold is reached. As set forth above Saidara suggests that the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Therefore, the examiner notes that it would have been obvious to one of ordinary skill in the art to monitor different physiological characters within the same device and to set different delay alarm time periods for those characteristics. As disclosed by Saidara setting different time periods can be based on the severity of the monitored parameter (see paragraph [0017]) and therefore setting different alarm delay periods are already taught by Saidara and would be obvious to be applied to a different physiological parameter such as oxygen saturation.  
	Thus, it would have been obvious to both delay alarms to different monitored parameters as disclosed by the combination of Saidara and Baker and to apply different delay time periods for those alarms. As explained above, Saidara already discloses that it was known to apply different alarms for different characteristics of the same physiological parameter (see paragraph [0128]). Thus, applying different alarm delays for different situations are known. See also paragraph [0132] where Saidara explains that delay period of hyperglycemia is different from hypoglycemia.  In paragraph [0073]-[0074], Saidara discloses of the capability for simultaneous monitoring of multiple sensors and/or a sensor for multiple measurements. Saidara discloses that a purpose of the characteristic monitoring system is to provide for better treatment and control in an out-patient or a home use environment.  Saidara discloses that the monitoring system can provide indications of glucose levels and outpatient diagnostics.  Thus, one of ordinary skill in the art would have modified Saidara to add additional physiological parameters in order to provide better treatment and control of patients. 
	Baker discloses of using two different algorithms for pulse rate and oxygen saturation. Thus, also showing that depending on the parameter it is desired to use a different method that will ultimately delay the annunciation of an alarm. See also paragraph [0133] of Saidara which discloses the use of different alarms for different severities. Thus, one of ordinary skill in the art would have found it obvious based on the teachings of Saidara to use different alarms for the different parameters based on the severity of the patient’s condition. 
The examiner notes that Saidara discloses a housing for its device and therefore, the examiner determines that at the very least, Saidara discloses a housing (See Figure 6A/6B which discloses a housing for the monitor and Figure 1A which shows a processor within the monitor). 
In addition, as also set forth in paragraph [0076], the device of Saidara is configured to monitor a plurality of different physiological parameters including glucose, temperature and oxygen saturation. See also paragraph [0073] which discloses of including multiple sensors.  
In the event that the housing must be for different physiological parameters along with alarms for said physiological parameters, the Examiner notes Saidara already discloses of its monitoring being configured to determine glucose, temperature and oxygen saturation (see paragraphs 0073 and 0076). 
In addition, the Examiner notes that Baker also discloses that it was known to have a single housing for to monitor at least two parameters (SpO2 and Pulse Rate) as well as associated alarms for those parameters. Therefore, it would have been obvious to one of ordinary skill in the art to house at least two distinct parameters with alarms in a single housing. As disclosed above by Saidara, the invention is application to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like. Paragraph [0076] discloses combining glucose, temperature and oxygen saturation into a single device. Baker as set forth above, discloses it would have been obvious to incorporate more than one different patient monitored parameters with alarms into a single device.  
Thus, both Saidara and Baker discloses if testing for a plurality of different patient parameters and thus the examiner maintains that having a housing for monitoring and testing and alarming for multi-parameters would have been predictable to one of ordinary skill in the art given the teachings of the prior art. 
subsequent to said storing the first parameter-specific alarm delay time and the second parameter-specific alarm delay time, determining a measurement of the first physiological parameter and a measurement of the second physiological parameter using the patient monitoring device;
Saidara discloses the sensor set 102 communicates these signals to a characteristic monitor 104 that is designed to interpret these signals to produce a characteristic reading or value for the user, i.e. a measurement of the characteristic.  The sensor signals enter the monitor 104 through a sensor input 106 and through the sensor input 106 the signals are conveyed to a processor 108.  The processor 108 determines and manipulates the sensor readings within the monitor 104.  See paragraphs [0066 and [0125]]
Saidara discloses an apparatus and method for medical monitoring physiological characteristic values.  As set forth in paragraph [0060], Saidara discloses that although the description is primarily described in the context of monitoring glucose, the invention is applicable to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.  Saidara also states that the sensors can be implanted in and/or through subcutaneous, dermal, sub-dermal, inter-peritoneal or peritoneal tissue. See also paragraph [0076] which discloses measuring a second physiological parameter (oxygen saturation).  
Furthermore, as set forth above, Baker also discloses of measuring oxygen saturation. See the abstract and col. 1, line 64 – col. 2, line 6.
determining, by the patient monitoring device, that a first alarm condition exists for the first physiological parameter from the measurement of the first physiological parameter and that a first annunciation delay should be initiated for the first alarm condition;
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
As set forth in paragraphs [0125], an alarm can be triggered if the user's blood glucose level is less than or equal to 60, 65 or 70 mg/dl, and the hyperglycemia alarm may be set to trigger if the user's blood glucose level is greater than or equal to 150, 160 or 175 mg/dl. Paragraph [0127] describes the annunciation of the alarms which are unique to either a hyperglycemia alarm or a hypoglycemia alarm. In conjunction with [0127-0128], the alarm will be issued until acknowledged by the user. Thereafter, an alarm repeat delay period can be employed (paragraph [0128]). Saidara explains that for hypoglycemia the alarm repeat delay period can be less than 20 minutes and for hyperglycemia condition in can be longer such as 1 hour.
As explained in paragraphs [0133], it is desirable to set different delay period because of the severity of the situation. Saidara also discloses of an alarm snooze function in which an alarm can be silenced for both hyperglycemia and hypoglycemia conditions. See paragraphs [0138-0140],
The examiner determines that the teachings of Saidara shows that it was known to set different delay periods (after an alarm has been triggered) before an alarm will be retriggered. Saidara in paragraphs [0017] explains that low blood sugar is more severe and therefore, because of this physiological condition it is important to have a different delay time. This is also stressed in paragraphs [0133] that different delay repeat alarms can be set different for different severities.
delaying, by the patient monitoring device, an annunciation of the first alarm condition for the first parameter-specific alarm delay time while the first alarm condition exists for the first physiological parameter; and
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
annunciating the first alarm condition in response to the first alarm condition continuing to exist for the first physiological parameter at  
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.

Regarding claim 42:

The method of Claim 40, further comprising:
determining, by the patient monitoring device, that a second alarm condition exists for the second physiological parameter from the measurement of the second physiological parameter and that a second annunciation delay should be initiated for the second alarm condition;
The examiner notes that in paragraph [0060], Saidara disclose that although the description is primarily described in the context of monitoring glucose, the invention is application to a wide variety of patient treatment programs where a physiological characteristic is periodically monitored. Saidara discloses that these include monitoring hormones, cholesterol, medication concentrations, pH, oxygen saturation, viral loads or the like.
In addition, in paragraph [0076], Saidara discloses the measurement of a second parameter (temperature or oxygen saturation) and paragraph [0073] discloses of simultaneous monitoring of multiple measurements.  See also paragraph [0173] which discloses of combining the disclosed alarms and monitoring aspects with other alarms and monitoring aspects. 
As set forth above, it would have been obvious to one of ordinary skill in the art to set an alarm delay condition for a second physiological parameter as disclosed by the combination of Saidara and Baker.  As explained Saidara, the purpose of a characteristic monitoring system is to provide for better treatment and control of a patient. See paragraph [0074] of Saidara. 
delaying, by the patient monitoring device, an annunciation of the second alarm condition while the second alarm condition exists for the second physiological parameter; and
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
annunciating the second alarm condition in response to the second alarm condition continuing to exist for the second physiological parameter at 
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.

Regarding claim 45:
The physiological measurement system of Claim 23, wherein the one or more processors are configured to look up the first parameter-specific alarm delay time according to the first physiological parameter.  
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
Since Saidara is capable of applying the delay period, then the processor of Saidara is configured to look up the delay time. 

Regarding claim 46:
The physiological measurement system of Claim 23, wherein the first parameter-specific alarm delay time is a default duration corresponding to the first physiological parameter.  
See paragraph [0105] and [01030] of Saidara which discloses the use of default parameters if no user settings are provided. 

Regarding claim 47:
The method of Claim 40, further comprising identifying, by the patient monitoring device, the first parameter-specific alarm delay time from looking up the first parameter-specific alarm delay time according to the first physiological parameter.  
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.
Since Saidara is capable of applying the delay period, then the processor of Saidara is configured to look up the delay time. 

Regarding claim 48:
The method of Claim 47, wherein said storing the first parameter- specific alarm delay time and the second parameter-specific alarm delay time is performed prior to determining any measurements of the first physiological parameter for the patient and any measurement of the second physiological parameter for the patient using the patient monitoring device.  
See paragraphs [0125-0132] of Saidara which shows the storing of delay times and the use of these time a future measurement of the physiological patient parameters. 

Regarding claim 49:
The method of Claim 40, wherein the first parameter-specific alarm delay time is a default duration corresponding to the first physiological parameter.
See paragraph [0105] and [01030] of Saidara which discloses the use of default parameters if no user settings are provided. 

Regarding claim 50:
	The physiological measurement system of Claim 23, wherein the first physiological parameter comprises oxygen saturation, and the second physiological parameter varies responsive to heart contractions of the patient. 
See paragraphs [0060 and 0076] where Saidara discloses that oxygen saturation is one of the physiological parameters than can be used. As forth above, Baker also discloses including oxygen saturation along with pulse rate for physiological parameters.  See col. 1, line 64 – col. 2, line 6 and Fig. 1.  As set forth above, it would have been obvious to a person of ordinary skill in the art to include a second physiological parameter of the patient. 

Regarding claim 51:
	The physiological measurement system of Claim 23, further comprising a display means for indicating the first alarm condition. 
	See Figures 4B and 4C of Saidara. See also paragraph [0015] which discloses a display to display data form measurements of a sensed physiological characteristic. 

Regarding claim 52:
The physiological measurement system of Claim 23, wherein the one or more processors are further configured to: receive a user selection of the first parameter-specific alarm delay time from a plurality of parameter-specific alarm delay times; and responsive to the user selection of the first parameter-specific alarm delay time, associate the first parameter-specific alarm delay time with the first physiological parameter.  
See Figure 4E and paragraph [0132] which discloses the user selecting the alarm delay times from among a plurality of delay times. 

Regarding claim 53:
The physiological measurement system of Claim 52, wherein the one or more processors are further configured to: receive a user selection of a third parameter-specific alarm delay time from the plurality of parameter-specific alarm delay times, the third parameter- specific alarm delay time being different from the first parameter-specific alarm delay time; responsive to the user selection of the third parameter-specific alarm delay time, associate the third parameter-specific alarm delay time with the first physiological parameter; determine another measurement of the first physiological parameter based at least in part upon the signal; 
determine from the another measurement of the first physiological parameter that a third alarm condition exists for the first physiological parameter; determine that a third annunciation delay should be initiated for the third alarm condition, the third annunciation delay lasting for the third parameter- specific alarm delay time; delay an annunciation of the third alarm condition for the third parameter- specific alarm delay time; and annunciate the third alarm condition responsive to the third alarm condition continuing to exist for the first physiological parameter at a conclusion of delaying the annunciation of the third alarm condition for the third parameter- specific alarm delay time.
The examiner notes that with respect to a third physiological parameter Saidara as set forth above, states that its method can be applied to a variety of monitored characteristics. Therefore, Saidara discloses determining a measurement of a third physiological parameter as well as the claimed processing of that measurement as claimed. In paragraph [0076], Saidara discloses the measurement of a second parameter (temperature or oxygen saturation) and paragraph [0073] discloses of simultaneous monitoring of multiple measurements.  See also paragraph [0173] which discloses of combining the disclosed alarms and monitoring aspects with other alarms and monitoring aspects. See also paragraph [0060] which discloses a plurality of physiological characteristics. 
As set forth above with respect to the first alarm condition, the examiner notes that based on the combination of Saidara and Baker the same process for determining that a third annunciation delay should be initiated, delay an annunciation of the alarm condition, and annunciate the alarm condition subsequent to the conclusion of delaying the annunciation would have been obvious since this process is disclosed with respect to the first parameter.  That is, Saidara and Baker each discloses that it was known to delay an alarm based on a physiological condition and then annunciate the alarm thereafter. This process can be repeated for each of the disclosed conditions as evidenced by the above teachings. 

Claims 32-33, 35, 36 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara and Baker in view of Gibson U.S. Patent Pub. 2008/0281168.
Regarding claim 32:
The physiological measurement system of Claim 31, wherein the first parameter-specific alarm delay time is less than or equal to 2 minutes.
Regarding claim 33:
The physiological measurement system of Claim 31, wherein the first parameter-specific alarm delay time is 30 seconds.
Regarding claim 35:
The physiological measurement system of Claim 34, wherein the first parameter-specific alarm delay time is less than or equal to 2 minutes.
Regarding claim 36:
The physiological measurement system of Claim 34, wherein the first parameter-specific alarm delay time is 30 seconds.
Regarding claim 41:
The method of Claim 40, wherein the first physiological parameter comprises a pulse rate or an oxygenation saturation, and the first parameter-specific alarm delay time is less than or equal to 2 minutes.
The examiner notes that Saidara discloses the delay periods can be changed can be less than 20 minutes (see paragraph [0128]) and in another embodiment can be 5 minutes (see paragraph [0130]). As further set forth in paragraph [0130], Saidara discloses that other time increments may be selected.   
Gibson like Saidara and Baker also discloses of a variable and customizable time delay. As disclosed in paragraph [0177], Gipson discloses that the time period of delay can be 90 seconds (see also paragraph [0182] which discloses that the time delay has a range).  The examiner notes Saidara discloses that the time can be less than 20 minutes and thus at least provides a suggestion of both 30 seconds and 2 minute time delays. Gipson, provides a specific example of a time delay that is less than 2 minutes. 
The combination of the prior art shows that it was known that a variety of time delays can be used and that the time is based on the preference of the user. The examiner maintains that it would have been obvious to one of ordinary skill in the art to include an option for 30 seconds. As disclosed by Saidara, a wide variety of alternative characteristics can be monitored. Therefore, including a wider range of time delays would have been obvious and predictable based upon the teachings of what is being monitored. Each of the three prior art references discloses of monitoring difference physiological conditions and of using different time periods. Therefore, providing a time delay of 30 seconds would have been within the purview of teachings of the prior art. 

Claims 29 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara and Baker and further in view of Kiani et al. U.S. Patent Pub. 2002/0161291.
Regarding claim 29:

The physiological measurement system of Claim 23, wherein the one or more processors are configured to delay an audible annunciation but not a visual annunciation of the first alarm condition for the first parameter-specific alarm delay time.
In addition, in paragraph [0134] Saidara discloses an illustrative first alarm can be based upon a detection scheme for physiological glucose levels reaching a predetermined concentration (i.e. a dangerously low concentration).  An illustrative second alarm can be based upon a detection scheme for a specific rate in which physiological glucose concentrations are changing in the user.  In such situations, embodiments of the invention disclosed herein can provide a first alarm based upon the rate of glucose concentration change in advance of a second alarm that is predicated upon physiological glucose concentrations reaching a predetermined threshold concentration.  In such embodiments of the invention, the physiological characteristic threshold criteria for triggering an alarm can be modulated to for example, modulate the period of time between the first and second alarm functions according to the needs of the user.
The examiner notes that Saidara does not specifically disclose whether the visual alarm is not delayed. 
Nonetheless, Kiani discloses of a device which is capable of silencing an audible alarm. In addition, Kiana discloses that when the alarm is silence the visual alarm indicated remains illuminated (see paragraph [0049] and [0095]). As disclosed by Kiani, the visual alarm should remain active when there is an alarm condition. 
Therefore, it would have been obvious to one of ordinary skill in the art to maintain the visual alarms during the period that the audio alarms are silenced so that the user can still be made aware of an alarm condition that is occurring. Indeed, at paragraph [0117] of Saidara, there is a suggested to provide visual alerts when certain alarm conditions are present. Therefore, it would have been predicable to one of ordinary skill in the art to maintain at least a visual alert while also silencing the audible alerts. 

Regarding claim 44:
The method of Claim 40, wherein said delaying comprises delaying audible annunciation but not a visual annunciation of the first alarm condition for the first parameter-specific alarm delay time while the first alarm condition exists for the first physiological parameter.
As set forth in paragraph [0132], Saidara discloses of an alarm repeat delay period for the hyperglycemia alarm and hypoglycemia alarm. Saidara explains that the delay period for hyperglycemia (high limit) may be longer than that of hypoglycemia (low limit) alarm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992